Title: George Tucker to James Madison, 12 July 1833
From: Tucker, George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    
                                
                                July 12. 1833
                            
                        
                        My delay in returning you my thanks for your very obliging letter & its valuable contents has ill
                            accorded with the grateful feelings they inspired. I consider that the opinions expressed in both those letters as well as
                            the reasons by which they are supported will make them a most valuable addition to my forthcoming work. I had not been
                            unmindful of Mr. Jefferson’s repeated references to the political unity of the federal government, and justice to his
                            memory as well as a regard to what seems to me the only sound, or safe doctrine will impel me to make full use of them.
                        I have this moment completed the annual Consolidated Report for the Visitors. As soon as I can get disengaged
                            from the University, I shall set off with Mrs. Tucker for Baltimore &—and I shall endeavour to call on you on my
                            way, not however without some fear, that I may be troublesome to you in my queries & consultations—I beg to
                            present my respects to Mrs. Madison & to subscribe my with great veneration your obedt Servt.
                        
                            
                                George Tucker
                            
                        
                    